FILED
                              NOT FOR PUBLICATION                           DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAUL ORELLANA-ORELLANA,                           No. 07-71693

               Petitioner,                        Agency No. A096-179-915

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Raul Orellana-Orellana, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
of removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s denial of asylum, withholding of removal, and CAT relief. Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008); Li v. Ashcroft, 378 F.3d 959, 962

(9th Cir. 2004). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Orellana-

Orellana failed to establish that he was persecuted on account of a protected

ground, because the death of his father and the unidentified telephonic threats he

received directing him not to investigate the death are insufficient, without more, to

demonstrate that the perpetrators were motivated by a political opinion. See INS v.

Elias-Zacarias, 502 U.S. 478, 481–83 (1992); Silaya, 524 F.3d at 1070. In

addition, substantial evidence supports the agency’s conclusion that those incidents

were not committed by the government or forces the government was unwilling or

unable to control. See Navas v. INS, 217 F.3d 646, 655–56 (9th Cir. 2000).

      Substantial evidence also supports the agency’s conclusion that Orellana-

Orellana’s fear of future persecution was not objectively reasonable in light of the

fact that he remained in Guatemala for six to eight months without harm or further

threat following his father’s death, and that his similarly situated family members

have remained in Guatemala unmolested since that same time. See Hakeem v. INS,


                                          2
273 F.3d 812, 816 (9th Cir. 2001).

      Because Orellana-Orellana failed to establish his eligibility for asylum, the

agency properly concluded that he was ineligible for withholding of removal. See

Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir. 2000). Furthermore,

substantial evidence supports the agency’s denial of CAT relief because Orellana-

Orellana’s unsubstantiated testimony that he “fear[s] for [his] life” if he were to

return to Guatemala, falls far short of establishing that it is “more likely than not”

he will be tortured by or with the consent or acquiescence of a government official

upon return. See Dhital v. Mukasey, 532 F.3d 1044, 1051 (9th Cir. 2008) (per

curiam).

      PETITION FOR REVIEW DENIED.




                                           3